February 12, 2013




                                   JUDGMENT

                          The Fourteenth Court of Appeals

                     JAMES EDWARD SIMONS, Appellant

NO. 14-12-00301-CV                     V.

                      MONTSERRAT MONROY, Appellee
                          ____________________


      This cause, an appeal from the judgment in favor of appellee,
MONTSERRAT MONROY, signed February 27, 2012, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, JAMES EDWARD SIMONS, to pay all costs incurred
in this appeal. We further order this decision certified below for observance.